NON-FINAL REJECTION
(First Action on the Merits)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities. Appropriate correction is required.
Claim 1 recites the term “the subject” in line 4 of the claim but this should be corrected to read as --a subject--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) and 112(d):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second and fourth paragraphs:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: There is insufficient antecedent basis for the term “the specific subject.” It is unclear whether this refers to “the subject” recited in claim 1, or some other specific subject.
In accordance with compact prosecution practice (see MPEP 2173.06), the term “specific subject” as recited in claim 2 is being construed for purposes of examination as referring to “the subject” recited in claim 1 (i.e., the subject to which the training data is specific).

Regarding claim 3: There is insufficient antecedent basis for the term “the ECG signal” because it is unclear which ECG signal this refers to. It is unclear whether this refers to the ECG signal that was acquired as part of the subject-specific training data as recited in claim 1 or otherwise refers to the ECG signal that was converted from the PPG signal (i.e., the “synthetic ECG signal”) as recited in claim 1.
In accordance with compact prosecution practice (see MPEP 2173.06), the term “the ECG signal” as recited in claim 3 is being construed for purposes of examination as referring to the “synthetic ECG signal” of claim 1.

Claims 5 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 5: Claim 5 is a dependent claim which depends on claim 1. Claim 1 recites a DNN (deep neural network). The ordinarily skilled artisan would understand that a DNN, by definition, would have a stack of more than three neural network layers including the input and output (i.e., more than one hidden layer in the stack of neural network layers). In this sense, a DNN would inherently comprise a stack of neural network layers. Therefore claim 5, which merely recites that “the DNN comprises a stack of neural network layers”, does not appear to further limit the subject matter of the claim upon which it depends (i.e., does not appear to further limit the subject matter of claim 1) because such a stack of neural network layers is already required in claim 1 as inherently part of a DNN.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 9: 
Claim 9 is a dependent claim (i.e., claim 9 depends on claim 1) for the following reasons:
Claim 9 depends on claim 1 because the scope of claim 9 depends on the scope of claim 1. It is clear that altering the scope of claim 1 does indeed alter the scope of claim 9 (e.g., by altering the method of claim 1 to include a different set of steps, the scope of claim 9 is altered to the extent that the computer readable instructions, when executed on a processing unit, will cause the processing unit to perform said different set of steps).
If claim 9 did not depend on claim 1 (i.e., if claim 9 was independent with respect to at least claim 1), then altering the scope of claim 1 would have no effect on the scope of claim 9. However, it is quite clear in this case, the scope of the functional capability of the computer readable instructions depends on the scope of claim 1; therefore claim 9 does indeed depend on claim 1.

Claim 9 does not include all the limitations of the claim upon which it depends (i.e., claim 9 does not include all the limitations of claim 1):
However, since claim 9 is drawn to merely a computer program product comprising computer-readable instructions (not a method per se), this difference in statutory category gives rise to questions, at the very least, as to whether claim 9 actually includes all the limitations of method claim 11.
It is initially noted that the, the limitation “such that when executed on a processing unit the computer-readable instructions will cause the processing unit to perform the method according to claim 1” is being treated as having patentable weight since a functional relationship exists between the computer-readable instructions and a processing unit (see MPEP 2111.05).
It is further noted that this limitation of “such that when executed on a processing unit the computer-readable instructions will cause the processing unit to perform the method according to claim 1”  appears to be a contingent limitation for the following reasons:
MPEP 2111.04 recites in part: 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

See also MPEP § 2143.03.

In this case, claim 9 is not to a method and so will be analyzed in accordance with how system claims were analyzed in Ex parte Schulhauser. Thus, the claim is construed as limiting the computer-readable instructions to the extent that it actually include instructions that will cause a processing unit to perform the method of claim 1, but that the processing unit need not actually be caused to perform the method of claim 1 (i.e., the method of claim 1 need not actually be performed) unless the condition of “when [the computer-readable instructions are] executed on a processing unit” happens to occur.
It is noted that since the actual performance of the method of claim 1 is contingent on the occurrence of the condition of “when [the computer-readable instructions are] executed on a processing unit”, it is conceivably possible to infringe on claim 9 without infringing on claim 1 by simply not executing the computer-readable instructions on a processing unit. For example, consider software piracy such as unauthorized copying (and/or distributing unauthorized copies of) the claimed computer program product.
The examiner recommends amending claim 9 by deleting the reference of claim 1 and instead explicitly reciting each of the individual method steps of claim 1 within the body of claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 9 is broadly drawn to a “computer program product comprising computer-readable instructions”.
MPEP 2106.03, I. recites in part:
Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and
Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).

As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).

Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.

In the claim, the term “computer program” is used as an adjective to describe the product. Further, the product is described in the claim as comprising “computer-readable instructions”. The claim does not recite any further element other than the computer-readable instructions themselves. (It is noted that the processing unit is not recited as part of the claimed invention but rather as a separate element that may use or interact with the claimed invention). In this sense, the claim is draw to a product that is not necessarily limited to having a physical and tangible form because computer programs and computer-readable instructions do not themselves have a physical tangible form. This is consistent with ¶ [0043] of the Specification as filed which recites that “[t]he computer program product may be provided as a software which may be downloaded e.g. from a server, such that the computer program product may be received as a signal carrying the computer-readable instructions” (with emphasis added).
Even, for argument’s sake, considering only those embodiments having a physical and tangible form, the claim does not preclude transitory signals per se which, while physical and real, do not possess concrete structure that would qualify as a device or part under the definition of a machine, are not tangible articles or commodities under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and are not composed of matter such that it would qualify as a composition of matter.
MPEP 2106.04, II. recites in part:
A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason. In such a case, it is a best practice for the examiner to point out the BRI and recommend an amendment, if possible, that would narrow the claim to those embodiments that fall within a statutory category.

For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Since the broadest reasonable interpretation of the claim as currently presented is broad enough to encompass both statutory and non-statutory embodiments, the claim is considered to embrace subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
The examiner recommends amending claim 9 as follows (which also incorporates the aforementioned suggestion to overcome the §112(d) rejection):

9.	(Currently Amended)  A non-transitory computer-readable mediumhaving stored thereon computer-readable instructions such that when executed on a processing unit the computer-readable instructions will cause the processing unit to perform [[the]]a method for generating a model for generating a synthetic electrocardiography, ECG, signal, the method comprising:
receiving subject-specific training data for machine learning, said training data comprising a photoplethysmography, PPG, signal acquired from the subject and an ECG signal acquired from the subject, wherein the ECG signal provides a ground truth of the subject for associating the ECG signal with the PPG signal;
using associated pairs of a time-series of the PPG signal and a corresponding time-series of the ECG signal as input to a deep neural network, DNN; and
determining, through the DNN, a subject-specific model relating the PPG signal of the subject to the ECG signal of the subject for converting the PPG signal to a synthetic ECG signal using the subject-specific model.

It is noted that the proposed amendment, which recites “non-transitory computer-readable medium”, would not be considered new matter in view of ¶ [0042] of the Specification as filed which recites a variety of embodiments that read on a non-transitory computer-readable medium such as “a computer memory, a compact disc or digital versatile disc”. Otherwise, volume 1351 of the Official Gazette of the USPTO (Feb. 23, 2010), page 212, includes a memo from then-Director David J. Kappos regarding subject matter eligibility of computer readable media, which states that “[a] claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. […] Such an amendment would typically not raise the issue of new matter, even when the specification is silent […]” (emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rundo et al., US 2019/0117096 A1 (hereinafter “Rundo”) in view of Hagan et al., “Training Feedforward Networks with the Marquardt Algorithm” IEEE Transactions on Neural Networks, Vol. 5, No. 6, Nov. 1994 (hereinafter “Hagan”) as evidenced by IBM Cloud Education, “What are Neural Networks”, Neural Networks, IBM Cloud Learn Hub, 17 Aug 2020, accessed 7 June 2022 (hereinafter “IBM”) .
Regarding claims 1: Rundo discloses a method for generating a model for generating a synthetic electrocardiography, ECG, signal, said method comprising:
receiving subject-specific training data for machine learning, said training data comprising a photoplethysmography, PPG, signal acquired from the subject and an ECG signal acquired from the subject, wherein the ECG signal provides a ground truth of the subject for associating the ECG signal with the PPG signal (¶ [0104]-[0105]; ¶ [0029]-[0036]); 
using associated pairs of a time-series of the PPG signal and a corresponding time-series of the ECG signal as input to a neural network (¶ [0106]; ¶ [0053], [0064]); and 
determining, through the neural network, a subject-specific model relating the PPG signal of the subject to the ECG signal of the subject (¶ [0106], [0110], [0112]-[0113]; ¶ [0054], [0064]-[0097]; the model is subject specific, ¶ [0072]) for converting the PPG signal to a synthetic ECG signal using the subject-specific model (¶ [0107]; ¶ [0097]-[0100]).
Rundo does not make clear that the neural network(s) is/are a deep neural network(s). However, Rundo does make refence to Hagan (¶ [0065]).
Hagan teaches a neural network that has four layers (i.e., an input, two hidden layers, and an output; see annotated Fig. 1 below).

Deep neural networks (DNN) are defined by having more than one hidden layer; i.e., more than three layers including the input and output (“Deep Learning and neural networks tend to be used interchangeably in conversation, which can be confusing. As a result, it’s worth noting that the “deep” in deep learning is just referring to the depth of layers in a neural network. A neural network that consists of more than three layers—which would be inclusive of the inputs and the output—can be considered a deep learning algorithm. A neural network that only has two or three layers is just a basic neural network.”, IBM, Neural networks vs. deep learning).
Therefore the neural network of Hagan is considered a DNN because it has more than three layers including the input and the output.
The ordinarily skilled artisan would have understood that by adding more (hidden) layers to the neural network, more parameters can be added to the model which would then allow it to fit more complex functions thereby increasing the potential accuracy model (since the ordinarily skilled artisan would have expected/understood that the correlation between PPG and ECG is very complex; therefore a more complex model is needed to accurately model the complex correlation between PPG and ECG).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rundo by implementing the neural network(s) as a DNN, as taught by Hagan; and the ordinarily skilled artisan would have been motivated to make this modification in order to increase the potential accuracy of the subject-specific model relating the PPG signal of the subject to the ECG signal of the subject, thereby increasing the potential accuracy of the synthetic ECG signal.

Regarding claim 2: Since the training data and the model that is determined from the training of the DNN are both specific to the same subject as discussed above (i.e., the PPG and ECG signals are collected from the same subject as that for which the model is trained and used for generating the synthetic ECG signal), the subject-specific model would therefore necessarily be associated (at least in an abstract sense) with the specific-subject (i.e., the subject to which the training data and model are specific) since the model is specific to said subject as discussed above.

Regarding claim 5: A DNN would inherently have a stack of neural network layers since a DNN, by definition, would have more than three layers including the input and output as discussed above.

Regarding claim 9: Rundo modified in view of the teachings of Hagan as evidenced by IBM teaches the method of claim 1. Rundo further teaches a computer program product comprising computer-readable instructions such that when executed on a processing unit the computer-readable instructions will cause the processing unit to perform the method (see ¶ [0010] of Rundo).

Regarding claim 10: Rundo teaches a method for analysis of heart activity of a subject based on a photoplethysmography, PPG, signal from the subject, said method comprising:
acquiring subject-specific training data for machine learning, said training data comprising a PPG signal acquired from the subject and an electrocardiography, ECG, signal acquired from the subject, wherein the ECG signal provides a ground truth of the subject for associating the ECG signal with the PPG signal (¶ [0104]-[0105]; ¶ [0029]-[0036]); 
transferring the subject-specific training data to a neural network (¶ [0106]; ¶ [0053], [0064]); 
receiving a subject-specific machine-learned model from the neural network, wherein the model defines a relation of a time-series of the PPG signal of the subject to a corresponding time-series of the ECG signal of the subject  (¶ [0106], [0110], [0112]-[0113]; ¶ [0054], [0064]-[0097]; the model is subject specific, ¶ [0072]);
acquiring a PPG signal from the subject for analysis of the heart activity of the subject (¶ [0107]; ¶ [0098]-[0099]); and
determining a synthetic ECG signal of the subject based on subject-specific model and the acquired PPG signal for analysis of the heart activity of the subject (¶ [0107]; ¶ [0097]-[0100]).
Rundo does not make clear that the neural network(s) is/are a deep neural network(s). However, Rundo does make refence to Hagan (¶ [0065]).
Hagan teaches a neural network that has four layers (i.e., an input, two hidden layers, and an output; see annotated Fig. 1 below).

Deep neural networks (DNN) are defined by having more than one hidden layer; i.e., more than three layers including the input and output (“Deep Learning and neural networks tend to be used interchangeably in conversation, which can be confusing. As a result, it’s worth noting that the “deep” in deep learning is just referring to the depth of layers in a neural network. A neural network that consists of more than three layers—which would be inclusive of the inputs and the output—can be considered a deep learning algorithm. A neural network that only has two or three layers is just a basic neural network.”, IBM, Neural networks vs. deep learning).
Therefore the neural network of Hagan is considered a DNN because it has more than three layers including the input and the output.
The ordinarily skilled artisan would have understood that by adding more (hidden) layers to the neural network, more parameters can be added to the model which would then allow it to fit more complex functions thereby increasing the potential accuracy model (since the ordinarily skilled artisan would have expected/understood that the correlation between PPG and ECG is very complex; therefore a more complex model is needed to accurately model the complex correlation between PPG and ECG).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rundo by implementing the neural network(s) as a DNN, as taught by Hagan; and the ordinarily skilled artisan would have been motivated to make this modification in order to increase the potential accuracy of the subject-specific model relating the PPG signal of the subject to the ECG signal of the subject, thereby increasing the potential accuracy of the synthetic ECG signal.

Regarding claim 11: Rundo modified in view of the teachings of Hagan as evidenced by IBM teaches method of claim 10 as discussed above. Rundo further teaches extracting R-peaks based on the synthetic ECG signal (implied from using the R-peaks of the synthetic ECG signal to calculate heartrate variability, ¶ [0100]).

Regarding claim 12: Rundo modified in view of the teachings of Hagan as evidenced by IBM teaches method of claim 10 as discussed above. Rundo further teaches that the training data is acquired during an initial training period for generation of the machine-learned model, and after the subject-specific machine-learned model has been generated, the determining of the synthetic ECG signal of the subject based on the PPG signal is enabled (as discussed above regarding claims 1 and 10, the training data is acquired first; then the training data is used to train the model/DNN, then the model/DNN is used to determine a synthetic ECG signal based on a newly acquired PPG signal).

Regarding claim 13: Rundo modified in view of the teachings of Hagan as evidenced by IBM teaches method of claim 12 as discussed above. Rundo further teaches updating the subject- specific machine-learned model after the subject-specific machine-learned model has been initially generated, said updating comprising during an updating training period: acquiring subject-specific updating training data for machine learning, said updating training data comprising a PPG signal from the subject and an ECG signal from the subject, wherein the ECG signal provides a ground truth of the subject for associating the ECG signal with the PPG signal; transferring the subject-specific updating training data to the DNN; receiving an updated subject-specific machine-learned model from the DNN, wherein the updated model defines a relation of a time-series of the PPG signal of the subject to a corresponding time-series of the ECG signal of the subject (implied from re-training the neural network, ¶ [0014], [0055], [0111]).

Regarding claim 14: Rundo teaches a system for analysis of heart activity of a subject based on a photoplethysmography, PPG, signal from the subject, said system comprising:
a PPG sensor (12, Fig. 3; ¶ [0048]) for acquiring a PPG signal from the subject,
a communication unit (implied from appropriate routing of information/data to and/or from the appropriate elements as discussed below), which is configured to communicate with a neural network for machine learning, wherein the communication unit is configured to acquire from the PPG sensor subject-specific training data for machine learning, said training data comprising the PPG signal acquired from the subject; the communication unit being further configured to transfer the subject-specific training data to the neural network, which further receives an electrocardiography, ECG, signal acquired from the subject, wherein the ECG signal provides a ground truth of the subject for associating the ECG signal with the PPG signal, and the communication unit being further configured to receive a subject-specific machine-learned model from the network, wherein the model defines a relation of a time-series of the PPG signal of the subject to a corresponding time-series of the ECG signal of the subject (¶ [0053]-[0054], [0064]-[0097], [0104]-[0106], [0110], [0112], [0113]; the model is subject specific, [0072]) ; and
a processor (implied from ¶ [0010], [0122]), which is configured to receive the subject-specific model from the communication unit and, after receiving the subject-specific model, receive the PPG signal from the PPG sensor for analysis of the heart activity of the subject (¶ [0107]; ¶ [0098]-[0099]); the processor being further configured to determine a synthetic ECG signal of the subject based on the received subject-specific model and the PPG signal for analysis of the heart activity of the subject (¶ [0107]; ¶ [0097]-[0100]).
Rundo does not make clear that the neural network(s) is/are a deep neural network(s). However, Rundo does make refence to Hagan (¶ [0065]).
Hagan teaches a neural network that has four layers (i.e., an input, two hidden layers, and an output; see annotated Fig. 1 below).

Deep neural networks (DNN) are defined by having more than one hidden layer; i.e., more than three layers including the input and output (“Deep Learning and neural networks tend to be used interchangeably in conversation, which can be confusing. As a result, it’s worth noting that the “deep” in deep learning is just referring to the depth of layers in a neural network. A neural network that consists of more than three layers—which would be inclusive of the inputs and the output—can be considered a deep learning algorithm. A neural network that only has two or three layers is just a basic neural network.”, IBM, Neural networks vs. deep learning).
Therefore the neural network of Hagan is considered a DNN because it has more than three layers including the input and the output.
The ordinarily skilled artisan would have understood that by adding more (hidden) layers to the neural network, more parameters can be added to the model which would then allow it to fit more complex functions thereby increasing the potential accuracy model (since the ordinarily skilled artisan would have expected/understood that the correlation between PPG and ECG is very complex; therefore a more complex model is needed to accurately model the complex correlation between PPG and ECG).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rundo by implementing the neural network(s) as a DNN, as taught by Hagan; and the ordinarily skilled artisan would have been motivated to make this modification in order to increase the potential accuracy of the subject-specific model relating the PPG signal of the subject to the ECG signal of the subject, thereby increasing the potential accuracy of the synthetic ECG signal.

Regarding claim 16: Rundo modified in view of the teachings of Hagan as evidenced by IBM teaches system of claim 14 as discussed above. Rundo further teaches that the processor is configured to extract R-peaks based on the synthetic ECG signal (implied from using the R-peaks of the synthetic ECG signal to calculate heartrate variability, ¶ [0100]).

Regarding claim 17: Rundo modified in view of the teachings of Hagan as evidenced by IBM teaches system of claim 14 as discussed above. Rundo further teaches a memory for storing the subject-specific model (implied from ¶ [0066] and [0122]).

Regarding claim 18: Rundo modified in view of the teachings of Hagan as evidenced by IBM teaches system of claim 17 as discussed above. Rundo teaches that the model is retrainable (¶ [0014], [0055], [0111]). Since the model is subject specific and also stored in the memory as discussed above, Rundo can be considered to teach, in a sense, that the memory is configured to store a plurality of models for different subjects (albeit, it is unclear whether all these different models could be stored simultaneously or whether there is just slot in memory that is overwritten with a new model for a new subject; however, it is noted that the claim as currently written does not require that the memory be able to store all the models simultaneously). Further, the act of employing or using a subject-specific model as discussed above effectively reads on activating a relevant subject-specific model.

Regarding claim 19: Rundo modified in view of the teachings of Hagan as evidenced by IBM teaches system of claim 14 as discussed above. Rundo further teaches an ECG sensor (10, Fig. 3) for acquiring the ECG signal (¶ [0045])

Regarding claim 20: Rundo modified in view of the teachings of Hagan as evidenced by IBM teaches system of claim 14 as discussed above. Rundo further teaches the PPG sensor is configured to detect the PPG signal from the subject by emitting green light2 towards a skin surface of the subject and detecting reflected light having interacted with blood flow of the subject (this is simply how PPG works, ¶ [0031])

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rundo in view of Hagan as evidenced by IBM as applied to claims 1 and 14 above respectively, and further in view of Velo, US 2020/0100693 A1 (hereinafter “Velo”).
Regarding claim 8: Rundo, modified in view of the teachings of Hagan as evidenced by IBM, teaches the invention of claim 1 as discussed above; but does not teach that the training data further comprises abnormality data corresponding to abnormalities of heart functioning acquired from other subjects, said abnormality data comprising a PPG signal and an associated ECG signal.
Velo in the same field of endeavor (i.e., training PPG/ECG models) teaches acquiring training data that comprises abnormality data corresponding to abnormalities of heart functioning (arrhythmias including AF) acquired from other subjects, said abnormality data comprising a PPG signal and an associated ECG signal (¶ [0101]).
Regarding the limitation of “from other subjects”, it is implied or otherwise understood by the ordinarily skilled artisan that training model, to the extent of understanding the difference (i.e., discriminating) between normal sinus rhythm (NSR) and AF, would require other subjects because the current subject may be healthy therefore would only exhibit NSR; i.e., in order to properly train the model, PPG and ECG signals that correspond NSR should be taken from healthy subject known to have NSR; likewise, PPG and ECG signals that correspond AF should be taken from an unhealthy subject known to have AF. Since the current subject using the training model is using the model to determine if they have NSR or AF, then the current subject would understood as not an adequate choice of source for training data since the current subject is not yet known to have NSR or AF (which are more or less mutually exclusive).
I would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Rundo such that the training data further comprises abnormality data corresponding to abnormalities of heart functioning acquired from other subjects, said abnormality data comprising a PPG signal and an associated ECG signal, as taught by Velo; and the ordinarily skilled artisan would have been motivated to make this modification in order to be able to train the model/DNN to detect AF.

Regarding claim 15: Rundo, modified in view of the teachings of Hagan as evidenced by IBM, teaches the invention of claim 14 as discussed above; but does not teach a carrier, which is configured to be worn by the subject, wherein the PPG sensor, the communication unit and the processor are arranged in or on the carrier.
Velo in the same field of endeavor teaches a carrier (user wearable device 102 which includes housing 104, Figs. 1A, 1B, and 2; ¶ [0028] and [0045]), which is configured to be worn by a subject (via wrist type band 106, Figs. 1A an 1B; ¶ [0028]), wherein a PPG sensor, a communication unit, and a processor are arranged in or on the carrier (optical sensor which serves as a PPG sensor, ¶ [0031], [0034]; microcontroller 202 which includes wireless interface 208 and processor 204, Fig. 2, ¶ [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Rundo such that the system further comprises a carrier, which is configured to be worn by the subject, wherein the PPG sensor, the communication unit and the processor are arranged in or on the carrier, as taught by Velo; and the ordinarily skilled artisan would have been motivated to make this modification in order to be able to measure PPG signal (as well as generating a synthetic ECG signal therefrom) even while the hands of the subject are not on the steering wheel including such as while the subject is even outside the vehicle.


Allowable Subject Matter
Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3: Within the context of the invention of claim 1 (which claim 3 depends on), including training a deep neural network to convert a PPG signal into a synthetic ECG signal, the prior art of record does not teach or reasonably suggest that the subject-specific model is configured to convert a first time-series of the PPG signal to a second time-series of the ECG signal, wherein the second time-series is shorter than the first time series.

Regarding claim 4: Within the context of the invention of claim 1 (which claim 4 depends on), including training a deep neural network to convert a PPG signal into a synthetic ECG signal, the prior art of record does not teach or reasonably suggest that the time-series of the PPG signal and the corresponding time-series of the ECG signal in an associated pair represent slightly different points in time to take pulse transit time into account.

Regarding claim 6: Within the context of the invention of claims 1 and 5 (which claim 6 depends on), including training a deep neural network to convert a PPG signal into a synthetic ECG signal, the prior art of record does not teach or reasonably suggest that the stack of neural network layers comprises one or more convolutional neural network, CNN, layers, followed by one or more deconvolutional neural network, DCNN, layers.

Regarding claim 7: Within the context of the invention of claim 1 (which claim 7 depends on), including training a deep neural network to convert a PPG signal into a synthetic ECG signal, the prior art of record does not teach or reasonably suggest that the received subject-specific training data comprises a set of PPG signals and a set of ECG signals, each set including signals acquired in relation to different activities of the subject.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weiss, EP 3804618 A1
Zhao et al., US 2020/0015755 A1
Persen et al., US 2019/0298272 A1
Rundo et al., US 2019/0159735 A1
Rundo et al., US 2019/0021615 A1
Segman, US 2018/0085020 A1
Pantelopoulos et al., US 2017/0209053 A1
Euliano et al., US 2015/0164404 A1
Visvanathan et al., US 2015/0031965 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 608.01(n), III., recites in part: “The fact that the independent and dependent claims are in different statutory classes does not, in itself, render the latter improper. Thus, if claim 1 recites a specific product, a claim for the method of making the product of claim 1 in a particular manner would be a proper dependent claim since it further specifies limitations relating to the method of making the product of claim 1. Similarly, if claim 1 recites a method of making a product, a claim for a product made by the method of claim 1 could be a proper dependent claim. On the other hand, if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim.”
        2 529 nm LEDs, ¶ [0058]